Citation Nr: 1221454	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation for a right knee disorder beyond 10 percent prior to May 2010 and beyond 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 2006 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on from rating action by the Regional Office (RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  Prior to May 2010, the Veteran's service-connected right knee disorder is manifested by pain with no limitation of flexion or extension, ankylosis, instability, recurrent subluxation, dislocated semilunar cartilage, and impairment of the tibia and fibula are not shown.  Arthritis is not shown on MRI.  

2.  From May 2010, the Veteran's service connected right knee disorder is manifested by limitation of extension and full range of flexion; ankylosis, instability, recurrent subluxation, and impairment of the tibia and fibula are not shown.  Arthritis is not shown on MRI.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disorder have not been met prior to May 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010). 

2.  The criteria for a rating in excess of 30 percent for a right knee disorder have not been met from May 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


The Veteran's right knee claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records, and private medical records, and he was afforded VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7  (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally, 38 C.F.R. §§ 4.1, 4.2.  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

In this case, the Veteran is currently assigned a 10 percent rating for his service-connected right knee disorder prior to May 2010 to 38 C.F.R. § 4.71a , Diagnostic Code5261 (2011), and after May 2010, a 30 percent rating has been assigned under that code.  

For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under DC 5256, favorable ankylosis of the knee, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256 (2011). 

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild. A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation, the highest available under this code, is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation, the highest available under the code, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

Under Diagnostic Code 5262, a 20 percent evaluation is assigned for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 . Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

The Evidence

The Veteran was examined by VA in January 2008.  The claims file was reviewed.  It was noted that upon reviewing the service treatment records that in November 2007 the Veteran underwent an MRI that showed chondromalacia of the patella.  The Veteran complained of right knee pain aggravated by prolonged standing or walking for more than 15 minutes.  Examination of the right knee was noted to show no redness, heat or swelling.  Range of motion was from 0 to 140 degrees.  Stability was intact with a negative Lachman and McMurrays sign.  He had no atrophy of the right calf.  The diagnosis was fabella syndrome, right knee with residuals.  

Private records show that the Veteran was seen in March 2008 as a new patient.  He complained of right knee pain.  He was given a prescription.  In June 2008, he was again seen for right knee pain.  

VA outpatient treatment records dated from November 2008 show treatment for right knee complaints.  In November 2008 he was seen for right knee pain.  Examination showed tenderness with no swelling.  The finding was right knee pain.  An MRI of July 2009 showed no evidence of internal derangement. 

The Veteran was examined by VA in May 2010.  Medical records were reviewed.  He reported having pain in the right knee and noted a history of giving way, instability, weakness and tenderness.  He reported having no flare-ups.  He stated that he can stand for 10 to 15 minutes and could walk 100 yards.  He reported using a brace.  It was noted that he appeared to bears slightly more weight on the left leg.  There was no arthritis.  The examiner noted subjective complaints of pain and a grimace that appeared out of proportion to the amount of force applied to the knee.  On examination, there was no instability, clicks or grinding and no patellar or meniscus abnormality.  Flexion was noted to be to 110 degrees and extension was to 25 degrees.  There was no ankylosis.  The diagnosis was, fabella syndrome, right knee per history.  It was noted that the disorder had significant effect on occupational activities and the Veteran is assigned different duties at work.  It was also noted that the Veteran stated that the disorder had effects on daily activity such as chores, shopping exercise, sports, etc. 

Prior to May 2010

Regarding flexion of the right knee, the medical evidence reflects that the Veteran has had during this time frame full range of motion of the knee.  VA records do not show any limitation of motion during this time frame and the noted VA examination showed full range of motion.   Thus, the evidence does not support a rating beyond 10 percent under Diagnostic Code 5260 or 5261.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent assigned during the period before May 2010.  See DeLuca, 8 Vet. App. 202, 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  At no point during the course of the claim prior to May 2010 has the Veteran suffered from limitation of both flexion and extension to warrant consideration of a separate rating for flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Likewise, a separate rating for instability or subluxation of the knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Recurrent subluxation is not shown by the evidence.  Testing reflects that the Veteran does not have any instability of the right knee.  While the Veteran complains of instability, the knee was stable on testing.  The Board has considered the Veteran's statements that his right knee has instability and gives way; however, the Board finds the results of medical testing to be more probative than the Veteran's contentions. 

Ankylosis of the knee, dislocated semilunar cartilage, and impairment of the tibia and fibula are not shown or claimed (MRI was performed); thus, the rating criteria relevant to these disabilities are not applicable in this case.  There is no finding of arthritis.  

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability during this time frame.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent prior to May 2010.  

From May 2010

The Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262.  The Board notes that the right knee disorder is not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Nonunion of the tibia and fibula is simply not shown nor contended.  

In addition, the evidence of record established that the right knee is not ankylosed, and as a result a higher rating under Diagnostic Code 5256 is also not warranted. Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The May 2010 VA examination specifically noted that there was no ankylosis. 

The Veteran's limitation of motion of the right knee also does not equate limitation of extension of the leg to 30 degrees.  The 2010 VA examination report shows that the Veteran experiences limitation of flexion, which would not even equate to a compensable rating.  Extension was limited by 25 degrees which only warrants a 30 percent rating under Diagnostic Code 5261. 

The Board has also considered whether the Veteran is entitled to a separate evaluation under Diagnostic Code 5257 for bilateral knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate ratings are appropriate where none of the symptomatology for any one condition duplicates, or overlaps others). However, despite his assertions to the contrary, the Board notes that there is no objective evidence of instability of the knee.  The 2010 VA examination report indicated that there was no evidence of instability of the right knee.  A separate rating is therefore not warranted. 

DeLuca Considerations

The Board has also considered the Veteran's statements that he has experienced pain, instability, and difficulty walking for the entire period on appeal without flare-ups.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However the VA examiner in May 2010 stated that the reaction to examination appeared out of proportion to the amount of force applied to the knee.  Therefore, the Board affords the Veteran's statements regarding his assessment of his level of pain, of diminished probative value. 

Moreover, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 30 percent level, which would support an even higher rating. 
The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination.  No examiner has found that there was no additional weakness, fatigability, incoordination, or lack of endurance. As a result, his current percent ratings adequately compensate him for the extent of his pain, including insofar as the resulting effect on his range of motion. 


Extra Schedular

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right knee disability. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His primary complaint is pain which is included in making the rating determination.  He has not been shown to have instability or limitation of motion that is not contemplated by the criteria.  The Veteran's knee disability was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability picture includes exceptional factors.   Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record does not indicate, nor does the Veteran allege, his service connected right knee disability prevents him from being gainfully employed.  As such, consideration of TDIU is unnecessary. 


ORDER

An initial evaluation for a right knee disorder beyond 10 percent prior to May 2010 and beyond 30 percent thereafter is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


